REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 08 August 2022 are persuasive.  The following limitations in independent claim 1 including: “a data storage device configured to store items of unstructured data according to a set of content privileges, each item of unstructured data being further associated with a stored data segment identifier based on the set of content privileges… receiving a request for items of unstructured data from a user of the client device having a set of user privileges; and… configured to select the stored data segment identifiers that are based on a set of content privileges that is a subset of the set of user privileges by programmatically looping over the smaller of (a) a list of the stored data segment identifiers and (b) a list of subsets of the set of user privileges; wherein the service is configured to respond to the received request by transmitting, toward the client device, items of unstructured data that are associated with only the selected data segment identifiers” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. As noted by the Applicant in REMARKS dated 08 August 2022, Hanson reference the closets prior art, discloses storing unstructured data according to content privileges, but does not store “a list of subsets of user privileges,” but rather a list of user privileges associated with the unstructured data. The Chui reference, cited in this Notice of Allowance, teaches a list of all granted privileges (See [Abstract]), but neither Hanson nor Chui suggest “looping over the smaller of (a) a list of the stored data segment identifiers and (b) a list of subsets of the set of user privileges.”  Therefore, the claim is allowed. Claims 8 and 15 are substantially similar to claim 1 and are allowed for the same rationale and reasoning. The dependent claims are allowed at least based on their dependency from the allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168